Per Curiam: Now comes Oscar E. Carlstrom, Attorney General, and makes kis motion for dismissal, pursuant to an order to show cause entered by this court on the 8th day of September, A. D. 1931, wherein the claimant was ordered to show cause on or before November 3rd, 1931, why this case should not be dismissed for want of prosecution. And it appearing* to the court that cause has not been shown by claimant in accordance with said order it is hereby ordered that the claim be dismissed without an award and the ease stricken from the docket.